Title: Lewis A. Tarascon: Circular re. road from Missouri to Columbia Rivers, 3 July 1824, 3 July 1824
From: Tarascon, Lewis A.
To: 

LEWIS A. TARASCON,OF SHIPPINGPORT, KY.To the people of the United States, on the propriety of establishing a Waggon Road, from the River Missouri to the River Columbia, of the Pacific Ocean.Previous to the decision of Congress, on the important question of Internal Improvements, a few of the citizens of this place, having in view the permanent prosperity of the nation, forwarded a memorial to that honorable body, praying for leave to make a road from the Missouri to the River Columbia.On the 23d of Feb. last, our Senator, the Hon. R. M. Johnson, presented said petition to the Senate, and it was referred to the committee on Roads and Canals; but either on account of the novelty of the subject, or of the multiplicity of other business, it was not acted on previous to the termination of the session.As the subject will be revived at the next session; and as we consider it an object of the greatest national importace, we wish to explain it to the nation at large, in order that every member of the American family may reflect on it—form his own opinion, and have ample time to express it publicly. With this view, the memorial will be published as soon as possible; but meanwhile, fellow-citizens, that you may have an idea of the plan, we subjoin a sketch of it, and propound a few questions on the subject.The petition will demonstrate, why, in our opinion, sound policy requires said road, and we offer to Congress to make it, without requiring any disbursement from the Treasury, but those which may be absolutely wanted, from time to time, for the extinguishment of the Indian titles to a belt of land, one hundred miles wide, for the length of the road, which lands are now of no value to the government. Of which, only a part would be necessary to compensate us for our toil and trouble.Now let us suppose said road open from the Missouri, commencing within, or near the 43d deg. of N. lat. and extending to the Mexican frontier, in lat. 42, and running from thence to the navigable waters of the Multnomah, the most Southern branch of the Columbia—our north east frontier covered by a line of forts, which would prevent British traders from trespassing on our soil—our own traders holding out to the Indians the Olive Branch, and supplying them with necessaries on much better terms than the British traders—military and naval establishments, on the Bay of Columbia, and lines of steam boats plying from each end of said road—the one on the Missouri, towards the Atlantic; the other on the waters of the Columbia, towards the Pacific. So situated, we inquire, now, what advantages such an improvement would secure to us either as a family, or a compact of families, in our internal relations—or, as a nation, in our concerns with other powers. Under these views, we submit the following questions to your judgment:1st, Would not the whole of the furs within our limits, be brought directly to our ware houses on said road, or to other trading establishments, instead of being sent to Canada; and would not that effect increase the sale of our merchandise for the consumption of the Indians?2d, Could we not soon enjoy an important, advantageous, and easy commercial intercourse with the northern part of the Mexican country, which we would furnish in the most economical way, with goods from our Eastern manufactories, and European importations, and for which all our returns would be in specie?3d, Is it not the inclination of many members of the American family to move westwardly? and is it not sound policy to open a passage for them, that they may not be impeded in their progress, and for the purpose of rendering them satisfied?4th, Would not both banks of the Missouri, from St. Louis to the beginning of said road, and both sides of the road, from its beginning to the Mexican frontier, soon be skirted with an industrious population, of farmers, traders, mechanics, and all other sorts of civilized people?5th, Would not that population consume a large amount of merchandise—would not its imports and exports require and support a good line of steam boats on the Missouri—and would not such navigation of the Missouri contribute to increase that on other rivers?6th, Would not those measures soon annihilate British influence over our Indians; prevent many wars; attach them to us by friendship and interest, and so far as they may be susceptible of civilization, accelerate that object?7th, Would not that population soon be extended to the Bay of Columbia; and, carrying along with it, its Eastern habits, would it not, as it grows larger, increase immensely the consumption of Eastern manufactures?8th, Would it not be a great support to our military and naval establishments on the Bay of Columbia?9th, Would not, then, or navy of the Bay of Columbia, be a convenient and powerful protection to our Eastern vessels, trading or fishing beyond the Cape of Good Hope and Cape Horn?10th, Could it not, in case of war with any European nation, trading with Asia or the Western coasts of America, operate so quickly on their commerce, as to destroy it, before European vessels despatched from home to protect it, could be half way on their voyage?11th, Could we not, then, enjoy the north west fisheries with such security and to such an extent, that they would in addition to their profits, become our greatest nursery of seamen?12th, Is it not from that Bay chiefly, that we are to be enabled to prevent any European or Asiatic power from colonizing the western coasts of America?13th, Is it not from the same point that we could best protect our friends—the Chilians, Peruvians, Colombians, Guatimalians and Mexicans, on the Pacific?14th, Would not the Bay of Columbia soon become an important mart for Asiatic and American goods, suiting the taste and fashions of the Spanish; and should we not be able to obtain specie in return for them?15th, Would not the silver and gold thus obtained, be enjoyed in all parts of the country; and would not the judicious appropriation of it, be a very strong tie to our union?16th, Could not the gold be carried to the eastward; or what would be the same thing, might it not be used to pay the western portion of the expenses of the government, and finally be disbursed in the east?17th, Could not the silver be sent from the Bay of Columbia to Canton, Japan, and other Asiatic ports, to pay for teas, silks and other articles wanted in our Eastern ports; and could not our Eastern merchants, instead of draining our Southern and Western states, of their Spanish dollars, for exports, to be buried in Asia, keep them at home for the support of domestic industry; and with their articles of America manufactures supplying the wants of our people to the Bay of Columbia; reimburse the Columbia merchants for their silver, advanced at Canton, Japan and other Asiatic ports?18th, Would not our Eastern merchants, then, save advances of capital and premiums of insurance on their outward voyages; and instead of having a large amount of capital either dormant and exposed on the seas, keep it constantly accumulating and supporting men, by its constant application to labor?19th, Is there within our whole confederacy, any state, that would lose one cent from these transactions; is there any one that would not be benefited by them?20th, Is it not reciprocity of interest that maintains peace in this world; and if such reciprocity is to be the result of carrying these views into effect, would not the consummation of them constitute one of the strongest ties of our confederacy?We are so well convinced that no better plan could be proposed, to promote our prosperity and to secure the permanency of the union, that, although we could propound many more questions, we will break off the inquiry, and merely add, as our opinion, that the projected establishment on the Bay of Columbia, the construction of a line of forts on our northern frontier, and the contemplated road, could not be made too soon.Judging from causes and effects in former ages; from the nature of mankind, and from the present political aspect of the nations of the earth, we are confident that in twenty years, there will be, among the principal powers of the globe, great political conflicts; and although we do not apprehend much danger to our country, we wish to see it well secured against all possible contingencies.But let us return to our road. We wish our fellow-citizens to reflect on it, and to express their opinions.
                        L. A. Tarascon,For himself and others.P.S. With a view to a full investigation of this subject, the subscriber will be prompt in answering any letter addressed to him thereon. His address is L. A. Tarascon, Shippingport, Ky.